Citation Nr: 1427795	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  09-39 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.

2.  Entitlement to service connection for a right hip disorder.

3.  Entitlement to service connection for heart disease.

4.  Entitlement to service connection for a neck disorder.

5.  Entitlement to service connection for a left shoulder disorder.

6.  Whether new and material evidence has been received to reopen a claim of service connection for type 2 diabetes mellitus.

7.  Whether new and material evidence has been received to reopen a claim of service connection for hepatitis C.

8.  Entitlement to service connection for a variously diagnosed upper respiratory disorder.
9.  Entitlement to service connection for a neurological disorder of both hands.

10.  Entitlement to service connection for a left hip disorder.

11.  Entitlement to service connection for a right ankle disorder.

12.  Entitlement to service connection for dermatitis of the legs and feet.

13.  Whether new and material evidence has been received to reopen a claim of service connection for postoperative residuals of thoracic and lumbar spine injuries.

14.  Whether new and material evidence has been received to reopen a claim of service connection for left leg disorder.

15.  Entitlement to service connection for a right leg disorder.

16.  Entitlement to service connection for a variously diagnosed psychiatric disability.

17.  Entitlement to service connection for a right foot disorder.

18.  Entitlement to service connection for a disorder manifested by blisters on the top of the right ankle.

19.  Entitlement to service connection for generalized arthritis.

20.  Entitlement to a compensable rating for a left foot callus.

21.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had active duty service from August 1973 to February 1974 and from January 1975 to January 1977.  These matters are before the Board of Veterans' Appeals from April 2009 and September 2013 (back and left leg) rating decisions by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In October 2013, a Travel Board hearing was held before the undersigned.  A transcript is associated with the record.

In October 2013, the Veteran testified that he has a chronic rash on parts of the body other than his legs and feet (for which he currently has a claim pending).  Tr. 28-29.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

In addition, the Board finds that the issue of entitlement to a TDIU rating has been raised and is inextricably intertwined with the other issues on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 
The issues of service connection for a respiratory disorder, a neurological disorder of both hands, a left hip disorder, a right ankle disorder, dermatitis of the legs and feet, a right leg disorder, a variously diagnosed psychiatric disability, a right foot disorder, a disorder manifested by blisters on the top of the right ankle, and generalized arthritis, and, whether new and material evidence has been received to reopen claims of service connection for a back disability and for a left leg disorder are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The Veteran is not shown to have had a kidney or a right hip disability during the pendency of his claims seeking service connection for such disabilities.

2.  Heart disease was not manifested in service or for many years thereafter and is not shown to be related to the Veteran's service.

3.  A neck disorder was not manifested in service or for many years thereafter and is not shown to be related to the Veteran's service.

4.  A left shoulder disorder was not manifested in service or for many years thereafter and is not shown to be otherwise related to the Veteran's service.

5.  An unappealed May 2004 rating decision denied the Veteran service connection for type 2 diabetes mellitus based essentially on findings that such disease was not manifested in service or for many years thereafter; that he was not entitled to consideration of his claim under the presumptive provisions of 38 U.S.C.A. § 1116; and that the diabetes was not shown to otherwise be related to his service.

6.  Evidence received since the May 2004 rating decision does not tend to show that the Veteran's type 2 diabetes mellitus may in any way be related to his service, to include as due to exposure to herbicides.

7.  An unappealed May 2004 rating decision denied the Veteran service connection for hepatitis C based essentially on a finding that there was no evidence of a clinical diagnosis of such disability.

8.  Evidence received since the May 2004 rating decision does not tend to show that the Veteran has a diagnosis of hepatitis C.

9.  It is reasonably shown that, throughout the appeal period, the Veteran's left foot callus has been manifested by impairment equivalent to a superficial scar objectively shown to be painful.


CONCLUSIONS OF LAW

1.  Service connection for a kidney disability is not warranted.  38 U.S.C.A.           §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  

2.  Service connection for a right hip disability is not warranted.  38 U.S.C.A.         §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  

3.  Service connection for heart disease is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).  

4.  Service connection for a neck disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  

5.  Service connection for a left shoulder disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  

6.  New and material evidence has not been received, and the claim of service connection for type 2 diabetes mellitus may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2013).  

7.  New and material evidence has not been received, and the claim of service connection for hepatitis C may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2013).  

8.  A 10 percent rating is warranted throughout for the Veteran's left foot callus. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Code (Code) 7804 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding his claims for service connection, the Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A May 2008 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and advised him of disability rating and effective date criteria.  

Regarding the claims to reopen, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  The appellant was advised of VA's duties to notify and assist in the development of these claims prior to their initial adjudication.  May 2008 and February 2013 letters provided notice in accordance with Kent, and also explained the evidence VA was responsible for providing and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  

Regarding his claim for an increased rating, as the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A September 2009 statement of the case properly provided notice on the downstream issue of entitlement to an increased initial rating.  

The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

At the Travel Board hearing in October 2013, the undersigned identified the issues on appeal and discussed the Veteran's contentions.  The undersigned also sought to identify any pertinent evidence not currently associated with the record that might substantiate his claims.  The Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the claims based on the current record.  It is not alleged that notice at the hearing was deficient.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in January 2009 and January 2013 with regard to the Veteran's claim for an increased rating.  The Board finds that, taken together, the reports from these examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  They contain the specific clinical findings and informed discussion of the pertinent history and features of the disability needed for proper consideration of the claim.  The RO did not arrange for a VA examination/opinion with regard to the claims of service connection for a kidney disorder, a right hip disorder, heart disease, and a neck disorder.  Absent any competent evidence suggesting that the Veteran may have a diagnosis of a kidney or right hip disability, or suggesting that heart disease or a neck disorder may be related to service, an examination to secure a medical nexus opinion is not necessary, as even the low threshold standard (as to when an examination is needed) endorsed by the Court in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4).  Notably, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach in a claim to reopen until/unless the previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  See Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is also met.  
                                               Service Connection Claims

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
Certain chronic diseases (including cardiovascular disease and diabetes mellitus) may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for cardiovascular disease and diabetes mellitus).  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309.

To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Kidney Disorder and Right Hip Disorder

The threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

There is nothing in the Veteran's STRs or postservice treatment records to suggest that he has (or has had) a chronic kidney or right hip disorder.

The Board has considered the Veteran's statements and testimony that he has such disabilities and that they are service-related.  However, although he is competent to testify he has renal and joint symptoms, the diagnosis of a kidney or hip disorder (other than one such as a fracture or dislocation) cannot be established by lay self-observation because a diagnosis of an insidious process is established by clinical findings (and perhaps also diagnostic studies) made by a person with the specialized knowledge, training, or experience to assess their significance.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran's self-diagnosis of kidney and right hip disorders (with no objective evidence of injury or underlying pathology) has no probative value.

The Board notes that the Veteran originally claimed a kidney disability as secondary to a respiratory disability, but testified at the Travel Board hearing he was no longer pursuing such theory of entitlement.  Tr. at 10.

Regardless, the Veteran has presented no evidence indicating he was seen, treated, or has a diagnosis of kidney or right hip disorder.  Consequently, there is no valid claim of service connection for such disabilities.  See Brammer, 3 Vet. App. at 225.  Accordingly, the appeal in these matters must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Heart Disease and Neck Disorder

The Veteran's STRs are silent for complaints, treatment, or diagnosis relating to a heart disease or neck disorder.

Postservice treatment records show a history of open heart surgery and a diagnosis of (and treatment for) coronary artery disease (CAD).  A January 1995 record shows an impression of acute cervical strain and sprain following an incident of stopping quickly on a bus and a 2011 report of cervical spine MRI showing myelomalacia.

It is not in dispute that the Veteran now has CAD, as such disease is shown to have been diagnosed and treated, including by VA.  However, CAD was not manifested in service or for many years thereafter.  Likewise, a chronic neck disability was not manifested in service or for many years thereafter.  Hence, service connection for such disabilities on the basis that they became manifest in service and have persisted, or on a presumptive basis (as chronic diseases under 38 U.S.C.A. §§ 1112, 1137) is not warranted.

What remains for consideration is whether or not the Veteran's CAD or neck disability may somehow otherwise be related to his service.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), whether or not a chronic disease with an insidious onset such as CAD or a cervical disorder such as myelomalacia may be related to service that ended more than 30 years earlier is a medical question, and requires medical expertise.  See Jandreau, 492 F. 3d at 1377.  The Veteran is a layperson and has not presented any competent (medical opinion/textual) evidence in support of his theory the disabilities are related to his service.  He does not provide a rationale for his allegation that they are related to service.  Consequently, his opinion in this matter is not competent evidence.  Regarding the claimed neck disability, the Board also notes that the Veteran appears to be wavering in his pursuit of a theory that such is related to service.  At the hearing, he testified that a doctor in the Marine Corps told him that his being grabbed by the neck by officers on a firing range could have caused trauma to the upper back; he stated that he should have claimed service connection for a thoracic (not cervical) spine disability.  A report of what a doctor purportedly told him many years ago, is too attenuated to be considered competent medical evidence in this matter.

In short, there is no competent evidence that shows or suggests that the Veteran's CAD or claimed neck disability may be related to his service.  Without competent evidence of a nexus between these disabilities and his service, the preponderance of the evidence is against his claims of service connection for heart disease and a neck disorder.  Therefore, the appeal in these matters must be denied.

Left Shoulder Disorder

The Veteran contends that he developed a left shoulder condition as a result of prolonged physical activity in service, including prolonged standing, walking, running, climbing, jumping, and lifting.  

An April 1976 STR noted that the Veteran fell and suffered a left shoulder sprain.  However, on January 1977 service separation examination, his upper extremities were normal on clinical evaluation.

In April 2002, the Veteran submitted a lay statement from a fellow soldier who indicated that when they were in training on rifle ranges, the instructors would push on their shoulders to get them into a better position for firing.

On January 2009 VA examination, the diagnosis was left shoulder strain.  The examiner opined that such "is not caused by or a result of the Veteran's military service."  He based his opinion on a review of the record and history presented by the Veteran, in addition to the findings on physical examination.  The examiner noted that on the Veteran's January 1977 discharge physical examination evaluation of the upper extremities was normal.

It is not in dispute that the Veteran has a left shoulder disability diagnosed during the pendency of this appeal.  Such disability has been diagnosed by VA since at least January 2009.  However, a chronic left shoulder disability was not manifested in service.  In this regard, the Board notes that while the Veteran suffered a left shoulder sprain in service, such appeared to have resolved by the time of his discharge from service, as his January 1977 separation examination found that the left shoulder was normal.  Further, uncontested medical evidence (a January 2009 VA examiner's statement) indicates that the injury in service did not result in a chronic left shoulder disability.  Hence, service connection for such disability on the basis that it became manifest in service and has persisted is not warranted.

What remains for consideration is whether or not the Veteran's left shoulder disability may somehow otherwise be related to his service.  In this regard, the most probative and persuasive evidence of record shows that the Veteran's current left shoulder disability is unrelated to service.  Indeed, the only medical opinion of record is that of the January 2009 VA examiner who opined that the Veteran's current left shoulder strain was unrelated to service.  The examiner cited to the factual record, including the Veteran's separation examination showing a normal left shoulder evaluation, and the history provided by the Veteran.  Because the examiner expressed familiarity with the record and cited to supporting factual data, his opinion is highly probative evidence in this matter.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Given the depth of the examination report, including citation to the factual record and the fact that the provider expresses familiarity with the complete record and provides adequate rationale, the Board finds such opinion is highly probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  A significant time interval between service and initial postservice medical treatment of a disability for which service connection is sought (here, that was from 1977 until 2009 (some 32 years).  is of itself a factor weighing against a finding of service connection.  

The Board notes that it has considered the Veteran's lay statements regarding the etiology of his left shoulder disability.  However, although laypersons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, whether or not a chronic disorder may be related to service that ended more than 30 years earlier is in the absence of evidence of continuity a medical question that requires medical expertise.  See Jandreau, 492 F. 3d at 1377.  The Veteran is a layperson and has not presented any competent (medical opinion/textual) evidence in support of his allegation that his left shoulder disability is related to service.  His unsupported opinion in this matter is not competent evidence.

The preponderance of the evidence is against a nexus between the Veteran's current left shoulder strain with his service.  Therefore, the benefit of the doubt rule does not apply. Gilbert, 1 Vet. App. at 55.  The appeal in this matter must be denied.

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105 (West 2002).  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108 (West 2002).

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.  Id. at 327.

A May 2004 rating decision denied the Veteran service connection for type 2 diabetes mellitus based on findings that such disability was not manifested in, or shown to be related to his service, to include as due to exposure to herbicides therein (as such exposure was not shown).  The rating decision also denied the Veteran service connection for hepatitis C based essentially on a finding that there was no evidence of a clinical diagnosis of such disability.  He was notified of, and did not timely file a notice of disagreement with, that decision (or submit additional evidence within a year following).  It became final based on the evidence of record at the time.  38 U.S.C.A. § 7105.  

Evidence received since the May 2004 rating decision includes postservice treatment records, which while new, are not material because they do not show or tend to show that the Veteran's diabetes mellitus may be related to his service or that he has a diagnosis of hepatitis C.  Also added to the record is the Veteran's hearing testimony to the effect that his diabetes was due to scraping paint from the side of a ship or alternatively due to exposure to chemicals from cleaning the ships (Tr. at 21-22).   He was advised that to reopen these claims, he would need medical evidence such as a doctor's opinion that his diabetes is related to exposure to a chemical to which he alleges he was exposed in service and that he has a diagnosis of hepatitis C.  The Veteran's testimony is not material evidence because it adds nothing probative to the record supporting that his diabetes may be related to service or that he has a diagnosis of hepatitis C.

For the reasons stated above, even considering the "low threshold" standard outlined by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has not been received, and that the claims of service connection for type 2 diabetes mellitus and hepatitis C may not be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Increased Rating - Left Foot Callus

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the Court held that where the question for consideration is the propriety of the initial rating assigned with a grant of service connection, as here, evaluation of the medical evidence since the grant of service connection, and consideration of "staged ratings" (different ratings for distinct periods of time, based on the facts found) is required.

The Veteran's service-connected left foot callus is rated 0 percent under Code 5284 for other foot injuries.  Code 5284 provides that moderate foot injuries are rated 10 percent, moderately severe injuries 20 percent, and severe injuries 30 percent.  The note following this Code indicates that actual loss of use of the foot is to be rated 40 percent.  38 C.F.R. § 4.72.  

The words slight, moderate, moderately severe, and severe as used in the various codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.

The disability at issue (left foot callus) may alternatively be rated under the criteria for rating scars.  Scars other than on the head, face, or neck are rated under the criteria in 38 C.F.R. § 4.118, (for rating skin disorders) Codes 7801-7805.  Those criteria were revised effective October 23, 2008 and apply to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, while the Veteran filed his claim in December 2007 (prior to when the new criteria were enacted), the applicable criteria in this case remain essentially unchanged.
The Veteran contends that the severity of his service-connected left foot callus is worse than is reflected by a 0 percent rating.

On January 2009 VA examination, the examiner noted calluses on the dorsal aspects of the toes that have hammer toe deformity.

On January 2013 VA examination, callus formation on the foot at the metatarsophalangeal joint on the medial side and also on the lateral fifth toe was noted.  The examiner noted that the Veteran has tenderness on deep palpation on both forefeet at the junction of metatarsal and tarsal joints.  There was no swelling.  The examiner noted that due in part to his foot disorder (to include calluses), he cannot walk more than 1 block without a cane, cannot stand more than 15 minutes, has no problem sitting, but does have difficulty climbing stairs and driving.  The examiner noted that "a lot of his functional inabilities are because of his back pain and status post laminectomy and neuropathy and heart problems, beside[s] the bilateral foot problems."

In October 2013, the Veteran testified that the callus causes pain when walking.  Tr. at 6.

Upon review of the record, the Board finds that the evidence reasonably supports that the disability picture presented by the Veteran's service-connected left foot callus is most appropriately rated under Code 7804, which provides a maximum 10 percent rating for superficial scars that are painful on examination.  Note (1) under Code 7804 provides that a superficial scar is one not associated with underlying tissue damage.  Here, the January 2013 VA examiner noted that the Veteran had tenderness on palpation at the junction of metatarsal and tarsal joints (the location of one of a left foot callus).  He also testified there was pain.  He is competent to report his symptoms of pain and the Board finds no reason to question the credibility of his reports of functional impairment due to pain associated with this disability.  Notably, there is no evidence of underlying tissue damage.  Accordingly, a 10 percent (but not greater) rating under Code 7804 is warranted for the service-connected left foot callus.  The evidence does not support a higher (or separate) rating under any other applicable Code, to include Code 5284 for other foot injuries.
The record does not show, and the Veteran has not alleged, any symptoms of, or impairment due to, the left foot callus not encompassed by the schedular criteria; therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not indicated.  He reports that he has pain due to the callus.  Pain is specifically encompassed by the schedular criteria.

The matter of entitlement to a TDIU rating is addressed in the Remand below.


ORDER

The appeal seeking service connection for a kidney disability is denied.

The appeal seeking service connection for a right hip disorder is denied.

The appeal seeking service connection for heart disease is denied.

The appeal seeking service connection for a neck disorder is denied.

The appeal seeking service connection for a left shoulder disorder is denied.

The appeal to reopen a claim of service connection for type 2 diabetes mellitus is denied.

The appeal to reopen a claim of service connection for hepatitis C is denied. 

A 10 percent rating is granted for the Veteran's left foot callus throughout, subject to the regulations governing payment of monetary awards.


REMAND

The Veteran claims he has chronic upper respiratory symptoms due to service.  As he is competent to observe such symptoms and his STRs show numerous upper respiratory complaints therein, an examination to obtain a medical nexus opinion is warranted.   

Regarding service connection for a neurological disability of both hands, the Board notes that a May 2011 VA treatment record notes a complaint of weakness in both hands and indicates that carpal tunnel syndrome was diagnosed by private EMG in January 2010.  The Board did not find a record of such private treatment in the current record; as it appears to be pertinent in this matter, it must be sought.  Further, the theory of entitlement for this claim is unclear.  The Veteran testified that he believes his bilateral hand weakness is due to his military occupation (which required pushing trucks and 55 gallon drums) but states that his back gave out and that the weakness is due to that.  He also testified that the weakness is due to a generalized arthritis.  Tr. at 11.  On remand, all alleged theories of entitlement must be explored.

The Veteran also contends that he has a left hip disability due to service.  His STRs note complaints of a painful left hip.  On February 2013 VA examination, chronic left hip strain with a residual mild pain was diagnosed; the examiner ordered X-rays to rule out any hip abnormality.  The examiner indicated he would give a medical opinion after review of the X-rays.  April 2013 correspondence indicates that X-rays were ordered, but the Veteran "did not have them done."  The Board notes that because the Veteran has complaints in service and has a diagnosis of a current left hip disorder, a medical opinion is necessary to resolve this claim.  While X-rays might provide a more complete basis for the etiology of the current diagnosis, if the X-rays cannot be obtained, an opinion based on the current record should nonetheless be possible.  The Veteran is reminded that while VA has a duty to assist him in the development of his claim, he has a concomitant duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).

As for the Veteran's claim of service connection for a right ankle disorder, on January 2009 VA examination, the examiner indicated that the Veteran has no complaints or impairment with regard to his right ankle.  However, a review of the record found that in August 2003, an inflammatory arthritic process involving the ankles was noted.  This suggests that the Veteran may have a chronic insidious ankle disability and accordingly, an examination to obtain a clarifying medical opinion is necessary.

The Veteran also contends that he has a chronic skin disability manifested by a rash on the legs and feet.  He had skin complaints in service.  On January 2009 VA examination, the examiner indicated that there was no evidence of a rash on the feet and legs.  However, subsequent treatment records (dated in February 2009 and September 2013) note follow up treatment for a rash and dermatitis, suggesting that the Veteran may have a chronic skin disability manifested by a rash on his feet and legs.  Accordingly, a VA examination to obtain a medical opinion is warranted.

Regarding whether new and material evidence has been received to reopen claims of service connection for a back disability and a left leg disorder, a September 2013 rating decision denied such claims to reopen.  Correspondence from the Veteran's representative received in May 2014 expresses disagreement with the denials, and is reasonably interpreted as a (timely) notice of disagreement with the September 2013 rating decision.  The AOJ has not issued a statement of the case (SOC) in these matters.  In such circumstances the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is not now before the Board, and will only be before the Board if the Veteran timely files a substantive appeal after a SOC is issued.

Regarding secondary service connection for a right leg disability and for a variously diagnosed psychiatric disability, the Board notes that such claims are inextricably intertwined with the petition to reopen a claim of service connection for a back disability.  Treatment records and lay statements suggest that the Veteran's leg pain and weakness may be due to his back disability.  Additionally, treatment records suggest that he has an anxiety disorder due to problems sleeping, which is noted to be from chronic pain, to include from his back.  Accordingly, these matters must be reconsidered when the development sought on the claim to reopen a back disability is completed and it is readjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).
In October 2013, the Veteran and his representative confirmed the issues on appeal before the Board, to include service connection for a right foot disability, a disability manifested by blisters on top of the right ankle, and generalized arthritis.  However, these issues were not listed or addressed in subsequent argument by the Veteran's representative (dated in May 2014).  It is unclear whether this signifies an intent to withdraw the appeal as to the issues of service connection for a right foot disability, a disability manifested by blisters on top of the right ankle, and generalized arthritis; clarification is needed.

As is noted above, the Board finds that the matter of entitlement to a TDIU rating has been raised by the record.  A request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  See Rice, 22 Vet. App. at 453-54.  Here, on January 2009 VA examination to evaluate the Veteran's left foot callus, he reported that he is not working.  He indicated that his skin disability of the feet affects his ability to do his job (in security) as he has trouble walking.  Accordingly, the Board finds that the issue of entitlement to a TDIU rating must be developed and addressed.  

The case is REMANDED for the following:

1.  The AOJ should secure for the record copies of the complete updated clinical records of any VA or private treatment the Veteran has received for the disabilities remaining on appeal, to include the private January 2010 EMG report which confirmed a diagnosis of carpal tunnel syndrome.

2.  The RO should thereafter arrange for a pulmonary examination of the Veteran to determine the nature and likely etiology of any chronic upper respiratory disability.  The record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each upper respiratory disability entity found.

(b)  As to each upper respiratory disability entity diagnosed, please opine whether such is at least as likely as not (a 50% or greater probability) related to the Veteran's service, to include the upper respiratory complaints noted and treatment therein.

The examiner must explain the rationale for all opinions, with citation to the record.

3.  The AOJ should seek clarification from the Veteran of his theory(ies) of entitlement for his claim of service connection for a disability manifested by weakness of both hands, and arrange for all development needed to address each.  

4.  The AOJ should arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his left hip disability.  The record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each left leg and left hip disability entity found. 

(b)  What is the likely etiology for the Veteran's current left hip disability?  Specifically, is it at least as likely as not (a 50% or greater probability) that such is related to his service, to include the left hip complaints noted therein?

The examiner must explain the rationale for all opinions, with citation to the record.

If the Veteran does not report for the examination or the X-rays, the record should be forwarded to an appropriate orthopedist for review and a medical opinion based on the review that responds to the questions above.

The orthopedic examiner should also determine the likely etiology of right ankle disability found.  The record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should provide opinions that respond to the following:

(c)  Identify (by medical diagnosis) and/each right ankle disability entity found.

(d)  Please opine, as to each right ankle disability entity diagnosed, whether such is at least as likely as not (a 50% or greater probability) related to the Veteran's service, to include as related to the notation of right ankle swelling therein.

The examiner must explain the rationale for all opinions, with citation to the factual record.  The explanation should include discussion of the August 2003 treatment record and January 2009 examination report.

5.  The AOJ should arrange for a dermatologic examination of the Veteran to determine the nature and likely etiology of any skin disability that is manifested by a rash on the feet and legs.  The record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should provide opinions that respond to the following:

(a)  Identify (by medical diagnosis) any/each skin disability entity of the legs and feet found.

(b)  As to each skin disability entity of the legs and feet diagnosed, please opine whether such is at least as likely as not (a 50% or greater probability) related to the Veteran's service, to include as due to skin complaints therein.

The examiner must explain the rationale for all opinions, with citation to the factual record.  

6.  The AOJ should review their determination regarding the petitions to reopen claims of service connection for back left leg disabilities and issue an appropriate SOC in the matter.  The Veteran should be advised of the time limit for perfecting his appeal, and afforded the opportunity to do so.  If this occurs, these matters should be returned to the Board for appellate review.

7.  The AOJ should arrange for any further development suggested by the development sought above (e.g., if service connection for a back disability is granted, the AOJ should arrange for nexus examinations to determine the the nature and likely etiologies for any right leg and psychiatric disabilities, i.e., determine whether such disabilities are secondary to the back disability).

8.  The AOJ should seek clarification from the Veteran and/or his representative as to whether appeals in the issues of service connection for a right foot disability, a disability manifested by blisters on top of the right ankle, and generalized arthritis are being withdrawn or whether they remain on appeal.  If they have not been withdrawn, the AOJ should arrange for all appropriate development as to those issues.

9.  The AOJ should provide the Veteran the appropriate notice under the VCAA specific for a claim for a TDIU rating (and TDIU application form for his completion).  He should be afforded ample opportunity to respond.  The AOJ should arrange for any further development deemed necessary, to include a medical opinion regarding the TDIU claim raised.

10.  The AOJ should then review the record and readjudicate the remaining claims (and also adjudicate the claim for a TDIU rating if the Veteran responds with the appropriate forms/files such claim).  If any claim remaining on appeal continues to be denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


